Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 25th of August 2021.
Claims 1, 10, and 19 were amended. 
Claims 2, 11, and 20 were cancelled. 
Claims 1, 3-10, and 12-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 25th of August 2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims. 
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues by adding the limitations of claim 2, “…receiving feedback from the first user or at least one other entity regarding the transaction; and updating an affinity, from the affinities between clusters, between the first cluster group and the at least one other cluster group based on the feedback…” The result is “…The claims are eligible under Step 2A, prong one, because they recite an improvement to predictive and scoring models that are specific to computer-based models…”  The Examiner respectfully disagrees. Merely using computer as a tool to receive “feedback” and updating the “affinity” based on that “feedback” is at best improving the abstract idea itself as stated in the rejection below or “predictive and scoring models” as applicant stated.  Furthermore, to a person of ordinary skill in We conclude that claim 1 is “directed    to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…With respect to the claimed clusters and affinities, the Office Action point to various groups in Subramanian but does not explain how they disclose the specific claim language…” The Examiner respectfully disagrees. However, to further explain, the examiner equates first cluster to “cardholders/account holders” and second cluster to “merchants such as hotels, restaurants, and/or other businesses”. The affinity is equated to “spending frequency” or “spending amount” or user preference which are used to determine a preference score to rank the merchants. (See at least paragraph 0024). In paragraph 0039, using the UI, “…the user to specify a rating and/or provide a comment regarding the transaction…” In paragraph 0039, it further teaches “…the rating specified by the users in the group for a merchant are used to compute an average rating of the merchant; and the average rating is presented and/or used in the selection of recommended merchants…” Here, it clearly teaches receiving user’s feedback and when such preference rating of merchant/affinity with the merchant from user is updated, then selection of recommend merchants are updated as well. The examiner will maintain the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of mental processes. 
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claims 1, 10, and 19, the claim recites an abstract idea of clustering…the plurality of entities into a plurality of cluster groups; determining…affinities between clusters based on the transaction data; determining…a plurality of reputation scores or ranks for the transaction based on at least one affinity between a first cluster group including the first user and at least one other cluster group including other entities of the plurality of entities; selecting…a set of entities from the plurality of entities based on the plurality of reputation scores or ranks; updating an affinity, from the affinities between clusters, between the first cluster group and the at least one other cluster group based on the feedback This is an abstract idea of mental processes, since it recites a concepts that can be performed in the human mind, namely evaluation of data to select entities from the plurality of entities based on the at least one score or rank.  Applicant added the limitations of claims 2, 11, and 20 to the independent claims. More specifically, applicant further added “updating an affinity between the first cluster group and at least one other cluster group based on the feedback…” when receiving feedback. The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Therefore, besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor, computer-readable medium/data warehouse). Also recites extra-solution activities such as receiving and transmitting data. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processor, computer-readable medium/data warehouse) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processor, computer-readable medium/data warehouse) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor, computer-readable medium/data warehouse) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying/linking” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 3-9 and 12-18 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 3 and 12, the recited limitations of these claims merely further narrow the abstract idea discussed above. This claims further defined “wherein the transaction data comprises data associated with transactions to which a transactional token is applied by an entity of the plurality of entities…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these 
For claims 4 and 13, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “wherein the determining the ranking or expectation of success comprises using information from the token data record…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additionally recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
These claims also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claims recite “storing a token data record for the transactional token in a memory or database…” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claims 5 and 14, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the affinities are determined based on social network data…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 6 and 15, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the reputation system comprises a transaction handler configured to process transactions between the plurality of entities…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 7 and 16, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the first cluster group and the at least one other cluster group…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 8 and 17, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the transaction…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 9 and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Theses claims recite “wherein transmitting the set of entities to the first user comprises transmitting an emoticon representing a reputation score or rank for each entity of the set of entities…” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere transmitting data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (hereinafter “Subramanian”); (US 2012/0109749 A1).


As per Claims 1, 10, and 19: 
Subramanian as shown discloses the following limitations:
receiving, with at least one processor of a reputation system, transaction data for a plurality of transactions for a plurality of entities including a first user; clustering, with the at least one processor, the plurality of entities into a plurality of cluster groups; determining, with the at least one processor, affinities between clusters based on the transaction data; receiving, with the at least one processor from the first user, a query associated with a transaction; determining, with the at least one processor, a plurality of reputation scores or ranks for the transaction based on at least one affinity between a first cluster group including the first user and at least one other cluster group including other entities of the plurality of entities; transmitting, with the at least one processor to the first user, a set of entities of the plurality of entities based on the plurality of reputation scores or ranks; (See at least paragraph 0024, “historical transaction data…provide a list of relevant merchants, ordered according to the preference score computed using the spending frequencies and the spending amounts, or to recommend the top ranking merchant(s), paragraph 0030, “…allow the preference scores to be computed for merchants in a category using the transaction data in the group…” )
selecting, with the at least one processor, a set of entities from the plurality of entities based on the at least one score or rank; and transmitting, with the at least one processor to the first user, the set of entities. (See at least paragraph 0043, “preference scores can be used to sort the merchants…and to select recommended merchants…”)
receiving feedback from the first user or at least one other entity regarding the transaction;
and updating an affinity between the first cluster group and the at least one other cluster group based on the feedback. (See at least paragraph 0039, “…the user interface allows the user to specify a rating and/or provide a comment…”)

As per Claims 3 and 12: 
Subramanian as shown discloses the following limitations:
wherein the transaction data comprises data associated with transactions to which a transactional token is applied by an entity of the plurality of entities. (See at least paragraph 0021, “…transactional data of a group of accounts, such as the corporate credit card accounts of a company…”, account numbers of all the accounts = tokens)


As per Claims 4 and 13: 
Subramanian as shown discloses the following limitations:
storing a token data record for the transactional token in a memory or database of a token processing system, wherein the determining the ranking or expectation of success comprises using information from the token data record. (See at least paragraph 0024, “…determine a preference score to rank the merchants…”, account numbers of all the accounts = tokens)

As per Claims 5 and 14: 
Subramanian as shown discloses the following limitations:
wherein the affinities are determined based on social network data. (See at least paragraph 0022, “…access to the networking site…to receive recommendations or suggestions…”)


As per Claims 6 and 15: 
Subramanian as shown discloses the following limitations:
wherein the reputation system comprises a transaction handler configured to process transactions between the plurality of entities. (See at least paragraph 0022-0023, “…a transaction handler…”)

As per Claims 7 and 16: 
Subramanian as shown discloses the following limitations:
wherein the plurality of reputation scores or ranks are relative to the first cluster group and the at least one other cluster group. (See at least paragraph 0030, “…allow the preference scores to be computed for merchants in a category using the transaction data in the group…”)


As per Claims 8 and 17: 
Subramanian as shown discloses the following limitations:
wherein the plurality of reputation scores or ranks are relative to the transaction. (See at least paragraph 0030, “…allow the preference scores to be computed for merchants in a category using the transaction data in the group…”)

As per Claims 9 and 18: 
Subramanian as shown discloses the following limitations:
wherein transmitting the set of entities to the first user comprises transmitting an emoticon representing a reputation score or rank for each entity of the set of entities. (See at least paragraph 0030, “…allow the preference scores to be computed for merchants in a category using the transaction data in the group…”, emoticon is merely a design choice of data representation and has no functional value and Subramanian does teach digital representation of the rank by number.)














Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        11/04/2021